
	

113 S1071 IS: To authorize the Secretary of the Interior to make improvements to support facilities for National Historic Sites operated by the National Park Service, and for other purposes.
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1071
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Udall of Colorado
			 (for himself and Mr. Bennet) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to make
		  improvements to support facilities for National Historic Sites operated by the
		  National Park Service, and for other purposes.
	
	
		1.Improvement, operation, and
			 use of support facilities
			(a)ImprovementThe Secretary of the Interior, acting
			 through the Director of the National Park Service (referred to in this Act as
			 the Secretary), may make improvements to a support facility,
			 including a visitor center, for a National Historic Site operated by the
			 National Park Service if the project—
				(1)is conducted using
			 amounts included in the budget of the National Park Service in effect on the
			 date on which the project is authorized;
				(2)is subject to a 50
			 percent non-Federal cost-sharing requirement; and
				(3)is conducted in an area in which the
			 National Park Service was authorized by law in effect before the date of
			 enactment of this Act to establish a support facility.
				(b)Operation and
			 useThe Secretary may operate
			 and use all or part of a support facility, including a visitor center, for a
			 National Historic Site operated by the National Park Service—
				(1)to carry out
			 duties associated with operating and supporting the National Historic Site;
			 and
				(2)only in accordance
			 with an agreement between the Secretary and the unit of local government in
			 which the support facility is located.
				
